                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION


WILLIE WILLIS,                                   )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 1:18-CV-250 CAS
                                                 )
CAPE GIRARDEAU COUNTY JAIL,                      )
                                                 )
               Defendant.                        )

                               MEMORANDUM AND ORDER

       This matter is before the Court on review of a document filed by plaintiff Willie Willis

that the Court construes as a complaint against the Cape Girardeau County Jail. The complaint is

defective because it has not been drafted on a Court-provided form. See E.D. Mo. L.R. 2.06(A)

(“All actions brought by pro se plaintiffs or petitioners should be filed on Court-provided

forms”). Further, plaintiff has neither paid the filing fee nor submitted a motion to proceed in

forma pauperis along with a financial affidavit, although he has submitted an inmate account

statement. See 28 U.S.C. § 1915(a).

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk of the Court shall mail to plaintiff a copy of

the Court’s Prisoner Civil Rights Complaint form.

       IT IS FURTHER ORDERED that the Clerk of the Court shall mail to plaintiff a copy

of the Court’s Motion to Proceed in Forma Pauperis - Prisoner Cases form.

       IT IS FURTHER ORDERED that plaintiff shall file an amended complaint on the

Court-provided form by November 29, 2018. Plaintiff is advised that his amended complaint

will take the place of his original complaint and will be the only pleading this Court will review.
       IT IS FURTHER ORDERED that plaintiff shall either pay the $400 filing fee or submit

a motion to proceed in forma pauperis by November 29, 2018.

       IT IS FURTHER ORDERED that if plaintiff fails to comply fully and timely with this

Order, the Court will dismiss this action without prejudice. If the case is dismissed for non-

compliance with this Order, the dismissal will not constitute a “strike” under 28 U.S.C.

§ 1915(g).




                                              CHARLES A. SHAW
                                              UNITED STATES DISTRICT JUDGE

Dated this 30th day of October, 2018.




                                              2
